Opinion of the Court

COX, Judge:
Pursuant to his pleas, appellant was convicted by special court-martial of wrongful use and possession of marijuana on different days, in violation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a. He was sentenced to a bad-conduct discharge, confinement for 30 days, forfeiture of $500 pay, and reduction to the lowest enlisted grade. In accordance with a pretrial agreement, the convening authority reduced confinement to 15 days, but otherwise approved the sentence. The Court of Military Review affirmed the findings and sentence without opinion on February 19, 1992.
In the pretrial agreement, appellant bargained for a confinement cap of 15 days. As an inducement to the convening authority, he waived his right to a hearing before an administrative discharge board, in the event he was processed for administrative separation after trial. Appellant petitioned this Court for review, and we specified the following issue:
WHETHER WAIVER OF AN ADMINISTRATIVE DISCHARGE BOARD IS A PROPER CONDITION OF A PRETRIAL AGREEMENT.
Paragraph 14 of appellant’s pretrial agreement, which is at issue, states:
14. That my counsel advised me that I might be processed for an administrative discharge, even if part or all of the sentence, including a punitive discharge, is suspended or disapproved pursuant to this agreement; that should I be processed for an administrative discharge under other than honorable conditions, I will waive my right to a hearing before an administrative discharge board, doing so with the full understanding of the consequences of waiving such a board, as explained to me by my defense counsel.
Appellant stated he had “discuss[ed] the consequences of waiving” his right to a hearing before an administrative discharge board with trial defense counsel, and he was satisfied that the provision was in his “best interest.” The military judge found “the pretrial agreement to be in accord with appellate case law, [and] not contrary *341to public policy or [his] own notions of fundamental fairness.”
With apologies to Bench and Bar, this opinion begins with some very elementary comments concerning military law. When an enlisted member is separated from the military (other than by retirement), he must be paid “his final pay,” and “his discharge certificate or certificate of release from active duty” must be delivered to him. 10 USC § 1168(a); United States v. Howard, 20 MJ 353 (CMA 1985). On that certificate, currently a DD Form 214, one finds, among other important information, the characterization of the discharge from service. For enlisted Marines, that discharge may be characterized as either honorable; general; under other than honorable conditions; bad-conduct; or dishonorable. Para. 1003, Marine Corps Order (MARCORSEPMAN) P 1900.16D (27 Jun 89); RCM 1003(b)(10)(B) and (C), Manual for Courts-Martial, United States, 1984. See Arts. 18 and 19, UCMJ, 10 USC §§ 818 and 819, respectively. See generally Part 2C.1 (Enclosure 3), Department of Defense Directive 1332.14 Enlisted Administrative Separations (28 Jan.1982). Each one of the forms of discharge results in exceedingly different consequences to the servicemember. If an honorable discharge is awarded, good things happen; if a dishonorable or bad-conduct discharge is imposed, bad things happen. See United States v. Ohrt, 28 MJ 301 (CMA 1989).
The latter two categories of discharge may only be issued as a result of the sentence of a court-martial. RCM 1003(b)(10)(B) and (C). The first three categories may be issued administratively by an appropriate authority. Para. 1003, MARCORSEPMAN, supra; see 10 USC § 1169.
If a military member engages in conduct which gives rise to probable cause to believe that he or she has committed an offense under the Uniform Code of Military Justice, 10 USC §§ 880-934, then an appropriate authority must decide how to deal with the servicemember thus accused of the misconduct. Again to simplify, the appropriate authority has essentially four choices regarding that member. First, the authority may elect to do nothing. Second, the authority may elect to handle the matter “nonjudicially” pursuant to Article 15, UCMJ, 10 USC § 815. Third, the authority might elect to discharge that accused administratively. Last, that authority might elect to try that accused by court-martial.
Naturally, if nothing is done, that ends the matter. If, on the other hand, the authority elects any of the other three methods of disposing of the allegations, a servicemember is granted certain statutory and constitutional rights. In the case of nonjudicial punishment, the rights are spelled out in Article 15 of the Code and in attendant service regulations. With regard to administrative-discharge procedures, a servicemember is afforded many due process protections, mostly spelled out in service regulations but having their foundation in the Constitutional principle that no person may be deprived of property without due process of law. U.S. Const. amend. V; see generally Wilson v. Secretary of the Navy, 417 F.2d 297 (3d Cir.1969), cert. denied, 397 U.S. 1068, 90 S.Ct. 1507, 25 L.Ed.2d 689 (1970); Reed v. Franke, 297 F.2d 17 (4th Cir.1961).
If the authority elects to proceed against an accused in a trial by court-martial, once again that member enjoys substantial rights provided in the Uniform Code of Military Justice, most of which are founded again in the Constitutional principle that no person may be deprived of life or liberty without due process of law. U.S. Const. amend. V.
Interestingly, a servicemember has absolutely no say regarding the choice of action an authority makes regarding disposition of the allegations.1
Assume, arguendo, that the authority elects to dispose of the allegations adminis*342tratively. Then, and depending on the type of administrative action being considered, for the first time the opportunity shifts to the servieemember to elect what he or she will do regarding the allegations. First, the member can contest the allegations in a hearing. Second, the member can accept the consequences of the administrative action and waive the right to a hearing. Third, the servieemember can attempt to negotiate a resolution of the matter with the authority.
Likewise, if the authority elects to try the servieemember by court-martial, then the election of remedies shifts to the servicemember. First, he or she may elect to contest the charges with the full panoply of protections afforded by the Uniform Code and the Constitution. Second, the servieemember may elect to plead guilty and accept the consequences. Third, as we more frequently see, the servieemember may attempt to negotiate a particular result with the authority by agreeing to plead guilty to some or all of the charges in exchange for sentence limitations.
The latter is exactly what appellant did in this case. The minority judges find this provision illegal (38 MJ at 344) in that it attempts to commingle administrative actions with court-martial actions. We strongly disagree for three reasons.
1. It has long been the law that an accused may ask for an administrative discharge in lieu of a court-martial as one of the ways that he can attempt to negotiate with the authority. Part I L (Enclosure 3), DOD Directive 1332.14 (28 Jan. 1982); para. 6419, MARCORSEPMAN, supra. If that is not already mingling administrative discharge with punitive action, what is it?
2. If we take away an important bargaining chip of an accused, i.e., that he or she is willing to accept either a punitive or an administrative discharge in lieu of a harsher sentence, what have we accomplished other than denying an accused the right to bargain for his or her freedom? See United States v. Jones, 23 MJ 305, 309 (CMA 1987) (Cox, J., concurring in the result) (“[A]ny less restrictive policy the convening authority might adopt regarding the terms he might accept or require, short of such terms as might offend public policy or higher authority, should be nonobjectionable.”). The servieemember is not giving up any rights which he may not relinquish anyway.2 See paras. 1004.4c & g and 6303.3a(8) & (9), MARCORSEPMAN, supra.
3. The decision on whether to bargain with the appropriate authority is not done in the blind. Every accused in our system is afforded competent legal counsel to guide him or her through the maze of procedures to ensure no overreaching by the military service.
His offer to waive his right to a hearing before an administrative discharge board as an inducement to the convening authority was made after being advised by counsel. He freely bargained, and there has been no showing of overreaching. See United States v. Schaffer, 12 MJ 425, 428 (CMA 1982) (“[Ojverreaching” by the prosecution is one of the dangers of pretrial bargaining because of the inferior bargaining position of the accused.); United States v. Cabral, 20 MJ 269, 274 (CMA 1985) (Pretrial agreements “should not be interpreted in such a way that the Government will appear to have overreached.”). Accordingly, we hold that paragraph 14 of appellant’s pretrial agreement is valid.
The decision of the United States Navy-Marine Corps Court of Military Review is affirmed.
Judges CRAWFORD and GIERKE concur.

. Except that, under most circumstances, a servicemember may “demand[ ] trial by court-martial in lieu of’ nonjudicial punishment. Art. 15(a), Uniform Code of Military Justice, 10 USC § 815(a).


. I recognize that we have not permitted an accused to waive prematurely other valuable rights such as the right to appeal. United States v. Hernandez, 33 MJ 145 (CMA 1991). But there are valid reasons for these restrictions which seem inappropriate here.